—In a proceeding pursuant to RPAPL article 15 to determine the rights and interests in a parcel of real property, the defendant appeals from (1) an order of the Supreme Court, Westchester County (Colabella, J.), entered February 25, 2000, which granted the plaintiff’s motion for summary judgment, and (2) a judgment of the same court entered thereon on March 24, 2000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the plaintiff’s motion for summary judgment (see, Hakim v Peckel Family Ltd. Partnership, 280 AD2d 645 [decidedherewith]). O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.